W. SHARP, Judge.
We affirm Walker’s sentence imposed on May 26, 1994, after she violated her probation. She was sentenced to seventeen months on community control, followed by three years on probation. Considering that the trial judge was permitted to sentence Walker one bracket higher than the score by itself would allow because of her violation of probation, there was no departure sentence rendered in this case. Fla.R.Crim.P. 3.701(d)(14). The one cell bump up allowed the trial judge to sentence Walker to community control or one to four and one-half years incarceration. This is in contrast to the next lower cell which mandated the alternative of any non-state prison sanction or community control or one to three and one half years incarceration.
However, there is no permissible legal basis for the $58.00 payment to First Step of Volusia County Inc. required of Walker as a special condition of her probation. Accordingly we strike that condition. See Tibero v. State, 646 So.2d 213 (Fla. 5th DCA 1994).
*485AFFIRMED; Special Condition STRICKEN.
HARRIS, C.J., and GRIFFIN, J., concur.